Terminal Disclaimer
1.	The terminal disclaimer filed on 8/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,597,828 and granted application 16/734,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer to overcome the rejections under double patenting and 112, which were the only rejections of record. 

Regarding to claims 1-20, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a portable apparatus for removing a railroad spike from a rail tie comprising, a main column having a bearing housing that contains a bearing, a drive shaft connected to the main column and a mounting flange and extending through the bearing, and a plurality of standoffs directly connected to the mounting flange at a first end of the plurality of standoffs and to an extractor at a second end of the plurality of standoffs, the plurality of standoffs being hollow tubes with a length of between 3-12 inches, the extractor and the mounting flange moving inside the main housing to extract the railroad spike from the rail tie, in combination with all other claimed limitations set forth in the independent claims. 

Additional prior art considered includes Lefavour et al. (US 6,098,960) which teaches a spike puller having a housing (28), drive shaft (36) and extractor (16, 42); S.A. Swallert (US 2,735,649) which teaches a spike extractor having a housing, drive shaft (11), plurality of standoffs (9), and extractor (23); and Kittell (US 9,839,999) which teaches a pulling apparatus having a drive shaft (40) and an extractor (34).  However, the prior art of record fails to disclose having a bearing housing that contains a bearing, a plurality of standoffs with a first end and a second end, the first end directly connected to a mounting flange and the second end connected to the spike extractor and the plurality of standoffs being hollow tubes with a length of between 3 and 12 inches. 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726           


/DAVID P BRYANT/           Supervisory Patent Examiner, Art Unit 3726